Opinion op the Court, by
Judd, C. J.
This Court, on the 16th March, 1886, ordered a new trial and said “the costs of the previous trial and of these exceptions must be paid by the defendant as it was through his laches the case was left to the jury.” Counsel for plaintiff filed affidavits claiming to be repaid disbursements for witnesses, etc., amounting to $206. The question comes to the full Court, by agreement, whether the defendant should pay all or any of these costs. Counsel for defendant say that these affidavits were filed since the decision of March 16, and the Court could not have contemplated that the defendant should pay this large sum, ($206) by way of penalty for his laches.
We think the amounts covered by the affidavit of the 20th April are reasonable and proper to be paid by defendant, less the *588two dollars for stamps. Twenty-six dollars on this affidavit may be taxed.
On Shipman’s affidavit of April 13, we allow for mileage (or passage money) of J. K. Akina, twenty-five dollars; and one dollar for attendance, one day, the trial occupying two days, and one dollar a day for five witnesses being allowed on the affidavit of April 20, which we presume includes the attendance of Mr. Akina for one day.
For P. A. Akau, the same, i. e., twenty-six dollars.
For Elemakulu, Kauhiolaie and Kukahi, we allow for passage money, four dollars each way, for each of them, and one day’s attendance each, or nine dollars for each witness; in all, twenty-seven dollars. These items amount to $105; and this the defendant must pay.